DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Terminal Disclaimer filed on 03/22/2021 has been approved.

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 05/21/2020, 05/22/2020, and 09/01/2020 is/are considered by the Examiner.

	
EXAMINER’S AMENDMENT
Claims 1-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Michael O’Keefe (REG. NO. 72,285) on 03/18/2021.
The application has been amended as follows:
1.        A computer system comprising:        one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of 
establishing a set of configuration overlay data which includes a set of configuration overlay parameters, wherein the set of configuration overlay parameters includes a plurality of partition co-location instructions;
determining a stream environment application overlay configuration, wherein determining the stream environment application overlay configuration further comprises:
aggregating a set of configuration overlay parameter values, wherein the configuration overlay parameter values are selected from a group consisting of development-oriented contexts, instance-oriented contexts, and performance-oriented contexts; and
assembling the stream environment application overlay configuration for [[the]] a compiled application bundle using the aggregation of the set of configuration overlay parameter values;
constructing, based on the stream environment application overlay configuration, a deployment topology model in advance of processing [[the]] a stream of tuples in [[the]] a stream computing environment; and            modifying, both based on and in response to analyzing the deployment topology model, the stream environment application overlay configuration in advance of processing the stream of tuples in the stream computing environment.11.         The computer system of claim 2, further comprising:
performing [[the]] a configuration management on an individual job-by-job basis to utilize job-specific stream environment application overlay configurations for streams processing using the compiled application bundle without the recompilation of the compiled application bundle.

executing, in a dynamic fashion to streamline configuration management in the stream computing environment, each of:
the establishing, 
17.         The computer system of claim 1, further comprising:
executing, in an automated fashion without user intervention, each of:                the establishing, 
19.        A computer program product comprising:
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor capable of performing a method, the method comprising:
establishing a set of configuration overlay data which includes a set of configuration overlay parameters, wherein the set of configuration overlay parameters includes a plurality of partition co-location instructions;
determining a stream environment application overlay configuration, wherein determining the stream environment application overlay configuration further comprises:
aggregating a set of configuration overlay parameter values, wherein the configuration overlay parameter values are selected from a group consisting of development-oriented contexts, instance-oriented contexts, and performance-oriented contexts; and  	     	 assembling the stream environment application overlay configuration for [[the]] a 
constructing, based on the stream environment application overlay configuration, a deployment topology model in advance of processing [[the]] a stream of tuples in [[the]] a stream computing environment; and 
modifying, both based on and in response to analyzing the deployment topology model, the stream environment application overlay configuration in advance of processing the stream of tuples in the stream computing environment.
                                                                                                                                        
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, establishing a set of configuration overlay data that includes a set of configuration overlay parameters, the set of configuration overlay parameters includes a plurality of partition co-location instructions; determining a stream environment application overlay configuration by aggregating a set of configuration overlay parameter values, and the configuration overlay parameter values are selected from a group consisting of development-oriented contexts, instance-oriented contexts, and performance-oriented contexts and assembling the stream environment application overlay configuration for the complied application bundle using the aggregation of the set of configuration overlay parameter values; constructing a deployment topology model based on the stream environment application overlay configuration; and modify the stream environment application overlay configuration based on analyzing the deployment topology model in advance of processing the stream of tuples in the stream computing environment, in light of other features described in independent claims 1 and 19.
Annamaneni et al. (US 2018/0176083 A1) discloses a system for the automatic configuration management of application software; user defines variables for a configuration parameter, determine a set of configuration values of the current configuration parameter, and controlling the configuration of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Kaylee Huang
03/22/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447